DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 concludes with the limitation “especially acoustic or electromagnetic signals”.  The claim ends without a period, so it is unclear if further limitations were intended to be included with the claim.  Further in reference to both claims 14 and 19, it is unclear what the limitation “especially acoustic or electromagnetic signals” requires as acoustic and electromagnetic signals were previously recited in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 10-15 and 17-20, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent Application Publication No. 2015/0240592) in view of Hess et al. (US Patent Application Publication No. 2017/0248006).
In reference to claim 1, Ross discloses a method of controlling a well in a geological structure, the well comprising: 
a first casing string 12c and a second casing string 12b, the second casing string 12b at least partially inside the first casing string 12c (see Fig. 1);
the first casing string 12c and the second casing string 12b defining a first inter-casing annulus therebetween (see Fig. 1, par. 0114), the second casing string 12b defining a second casing bore therewithin (see Fig. 1); and 
a primary fluid flow control device 401 (see Figs. 4a-4c) in the second casing string 12b to provide fluid communication between the first inter-casing annulus and the second casing bore (pars. 0126-0128); 
creating a fluid communication path through the first casing string 12c to provide fluid communication between the exterior of casing string 12c and the first inter-casing annulus of the well (pars. 0126, 0128 and 0129, control devices 401 can be located on each casing string 12); and

Ross fails to disclose g the steps of:
drilling a borehole through at least a portion of the geological structure to reach the well, thus creating a relief well;
introducing a fluid into the relief well and then into the first inter-casing annulus.
Hess discloses drilling a borehole 18 through at least a portion of the geological structure 12 to reach the well 10 (see Fig. 1), thus creating a relief well (par. 0017);
introducing a fluid into the relief well 18 and then into the first well 10 (Fig. 7, step 126, par. 0053).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to drill a relief well and introduce fluid into the first well via the relief well so that an out of control well can be brought under control or killed.
In reference to claim 2, Hess discloses that the relief well 18 only penetrates the first casing string 15a (par. 0020).
In reference to claim 4, Ross discloses transmitting a wireless signal through the well to open the primary fluid flow control device 401 and direct the fluid between the first inter-casing annulus and the second casing bore (par. 0127, actuators move “in response to wireless signals”).
In reference to claim 6, Ross discloses that the wireless communication is by means of at least one of an acoustic signal (par. 0077) and electromagnetic signal (par. 0088).
In reference to claim 7, Ross discloses that the primary fluid flow control device 401 comprises a valve (see Figs. 4a-4c).
In reference to claim 10, Ross fails to disclose that at least one of the primary and secondary fluid flow control devices includes a metal to metal seal (Ross only discloses generic seals).  However, 

In reference to claim 11, Ross discloses measuring the pressure of the fluid in at least one of the first intercasing annulus and second casing bore (par. 0118).
In reference to claim 12, Ross discloses measuring the pressure of the fluid in at least one of the first inter-casing annulus and second casing bore (par. 0118) before opening the primary fluid flow control device 401 and directing the fluid from the first inter-casing annulus into the second casing bore (par. 0128, flow control device 401 is opened to “equalize pressure between the inner and outer annuli”, implying that such a step is taken after the measuring of the pressure).
In reference to claim 13, Ross discloses that the step of measuring the pressure includes transmitting pressure data to surface using wireless communication at least partially through the well (par. 0035, “the data from the sensors may provide information to an operator”; par. 0121, the “operator” is disclosed as being positioned at the surface).
In reference to claim 14, Ross discloses that the wireless communication is by means of at least one of acoustic signals, electromagnetic signals and pressure pulses (pars. 0118 or 0121).
In reference to claim 15, Ross discloses a third casing string 12a defining a third casing bore therewithin (see Fig. 1), the second casing string 12b and the third casing string 12a defining a second inter-casing annulus therebetween (see Fig. 1); and
a secondary fluid flow control device 401 in the third casing string 12a to provide fluid communication between the second inter-casing annulus and the third casing bore (par. 0126); 
the method further including the step of:

In reference to claim 17, Ross discloses measuring pressure of the fluid in at least one of the second inter-casing annulus and third casing (par. 0118) bore before opening the secondary fluid flow control device 401 and directing the fluid from the second inter-casing annulus into the third casing bore (par. 0128, flow control device 401 is opened to “equalize pressure between the inner and outer annuli”, implying that such a step is taken after the measuring of the pressure).
In reference to claim 18, Ross discloses the step of measuring the pressure of the fluid includes transmitting pressure data to surface using wireless communication at least partially through the well (par. 0035, “the data from the sensors may provide information to an operator”; par. 0121, the “operator” is disclosed as being positioned at the surface).
In reference to claim 19, Ross discloses that the wireless communication is by means of at least one of acoustic signals, electromagnetic signals and pressure pulses (pars. 0118, 0121 or 0122).
In reference to claim 20, Hess discloses drilling through a casing string (par. 0020).  In combination with Ross (see Fig. 1), this would result in a fluid flow path is created between a first side of the first casing string 12c and the first inter-casing annulus on a second side of the first casing string 12c.
In reference to claim 22, Hess discloses a transmitter 38 coupled to a first casing string 15a (par. 0033) and communicating between the transmitter 38 and a receiver 40 disposed on a drill string 44 being used to drill the relief well (par. 0033).  
It would have been obvious to a person having ordinary skill in the art at the time of the invention to communicate between a transmitter on a casing and a receiver on a drill string so that the drill string can be accurately guided to the first well.
In reference to claim 23, Hess discloses a receiver 40 in the relief well 18 (par. 0033); and the method further including the step of:

It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a receiver to recover data from the well or the relief well to determine the relative range and location of each well.
In reference to claim 25, Ross discloses transmitting using wireless communication, an instruction through the well to close the primary fluid flow control device and restrict fluid flow between the first inter-casing annulus and the second casing bore (Fig. 4b, par. 0127, actuator 418 closes the flow control device 401 “in response to wireless signals”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent Application Publication No. 2015/0240592) in view of Hess et al. (US Patent Application Publication No. 2017/0248006) as applied to claims 1 and 7 above, and further in view of McVay et al. (US Patent Application Publication No. 2005/0189107).
In reference to claim 8, Ross fails to disclose that the valve comprises a check valve.  McVay discloses that a check valve 160 can be used to allow flow in one direction (par. 0041).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a check valve in the flow control device so ensure that flow only passes in the intended direction.
In reference to claim 9, Ross fails to disclose that the fluid flow control device comprises a rupture mechanism.  McVay discloses a fluid flow control device comprising rupture discs 210 and 212 (par. 0049).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a rupture mechanism in a flow control device to ensure that flow does not pass until a predetermined pressure is reached.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (US Patent Application Publication No. 2015/0240592) in view of Hess et al. (US Patent Application Publication No. 2017/0248006) as applied to claim 15 above, and further in view of Duncan et al. (US Patent Application Publication No. 2011/0290501).
In reference to claim 16, Ross fails to disclose that the third casing string is a liner.
Duncan discloses first and second casing strings 312 (Fig. 3A, par. 0034) and a third casing string that is a liner 362 (Fig. 3D, par. 0077).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use a liner in case of the generic casing string of Ross as it amounts to a substitution of equivalents structures to perform the same function, which is in this case to provide structure to a wellbore.

Allowable Subject Matter
Claims 3, 5, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fenton (US Patent Application Publication No. 2011/0114333) discloses a similar system to pass flow from one casing annulus to another and Waters et al. (US Patent No. 5,230,387) discloses a similar system to drill a relief well.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



4/06/21